In his motion for rehearing appellant further insists that the evidence is insufficient to support the averment that he knew the purchaser of the liquor was under 21 years of age.
The statement of facts has again been examined, and we think this court would not be authorized in saying that the evidence did not justify the jury in finding that appellant knew the boy who purchased the liquor was a minor. Some six months before the date of the sale appellant had refused a sale of liquor to the boy, and appellant had been apprised at that time that the boy was a minor. The father testified that from the boy's size and weight one might take him to be more than 21 years of age, but that by looking into his face anyone would know he was "just a kid."
The motion for rehearing is overruled.